           Case 4:19-cv-08133-YGR Document 46 Filed 06/29/20 Page 1 of 3




 1    JOSEPH W. COTCHETT                                   Michael T. Pieja (CA Bar No. 250351)
      (SBN 36324; jcotchett@cpmlegal.com)                  Alan E. Littmann (pro hac vice)
 2    TAMARAH P. PREVOST                                   Doug Winnard (CA Bar No. 275420)
      (SBN 313422; tprevost@cpmlegal.com)                  Lauren Abendshien (pro hac vice)
 3    COTCHETT, PITRE & McCARTHY, LLP                      Allyson M. Julien (pro hac vice)
      San Francisco Airport Office Center                  GOLDMAN ISMAIL TOMASELLI
 4    840 Malcolm Road, Suite 200                          BRENNAN & BAUM LLP
      Burlingame, CA 94010                                 200 S. Wacker Dr., 22nd Floor
 5    Telephone: (650) 697-6000                            Chicago, IL 60606
      Facsimile: (650) 697-0577                            Tel: (312) 681-6000
 6                                                         Fax: (312) 881-5191
      PAUL W. REIDL                                        mpieja@goldmanismail.com
 7    (SBN 155221; paul@reidllaw.com)                      alittmann@goldmanismail.com
      LAW OFFICE OF PAUL W. REIDL                          dwinnard@goldmanismail.com
 8    25 Pinehurst Lane                                    labendshien@goldmanismail.com
      Half Moon Bay, CA 94019                              ajulien@goldmanismail.com
 9    Telephone: (650) 560-8530
                                                           Attorneys for Defendant Apple Inc.
10    Attorneys for Plaintiff,
      SMTM Technology, LLC
11
                                    UNITED STATES DISTRICT COURT
12
                                  NORTHERN DISTRICT OF CALIFORNIA
13
                                             OAKLAND DIVISION
14
     SMTM TECHNOLOGY, LLC,                             ) Case No.: 4:19-cv-08133-YGR
15                                                     )
                     Plaintiff,                        ) JOINT STIPULATION EXTENDING
16                                                     ) DEADLINES FOR MEDIATION
     v.                                                )
17                                                     )
     APPLE INC.,                                       )
18                                                     )
                     Defendant.                        )
19

20           Pursuant to Civil Local Rules 6-2(a) and 7-12, Plaintiff, SMTM Technology LLC’s

21 (“SMTM”), and Defendant, Apple Inc. (“Apple”), hereby stipulate, subject to the Court’s approval,

22 to extend the Court-ordered date for the parties to complete mediation by 60 days.

23           In support of this stipulation the parties state as follows:

24        1. On March 30, 2020, the Court entered a Scheduling Order requiring the parties to

25           complete mediation within 90 days, which ran to June 26, 2020. (Dkt. 42 at 1.)

26        2. The Court’s Scheduling Order also recognized that the deadlines should “be followed

27           to the extent practicable given current public health circumstances.” (Dkt. 42 at 2.)

28
      JOINT STIPULATION EXTENDING DEADLINE FOR             1                                 4:19-cv-08133-YGR
      MEDIATION
          Case 4:19-cv-08133-YGR Document 46 Filed 06/29/20 Page 2 of 3




 1      3. Pursuant to the Court’s Order, the parties initially made arrangements for mediation

 2         on June 23 with a mutually agreed-upon neutral, Hon. Edward A. Infante (Ret.).

 3         However, they were unable to proceed with mediation at that time due to the current

 4         public health circumstances, Judge Infante’s availability, and availability of the

 5         parties.

 6      4. One party expressed a preference for in-person rather than online mediation, which

 7         has not been possible to organize given the risks and uncertainty posed by the current

 8         public health crisis. The other party had a scheduling conflict on the date that the

 9         selected mediator and other party were available. Apple has closed its offices to

10         protect the health and safety of its employees, including its inhouse counsel and

11         Apple’s litigation counsel lives in Chicago and would need to travel in order to attend

12         a mediation in San Francisco.

13      5. Largely in light of these challenging global circumstances, the parties thus request to

14         extend the original mediation deadline by 60 days, to August 25, 2020. This extension

15         would allow time for the parties to reassess the public health situation, and to

16         reconsider whether proceeding with remote mediation would be a productive

17         alternative in light of all essential individuals’ respective schedules.

18         Accordingly, the parties respectfully request that the Court enter this stipulation.

19         Pursuant to Civil L.R. 5-1(i)(3), agreement to file this document was obtained from counsel

20 for Apple Inc., on June 26, 2020.
21

22 Date: June 29, 2020                            Respectfully submitted,
23                                                /s/ Paul W. Reidl
                                                  PAUL W. REIDL
24                                                (SBN 155221; paul@reidllaw.com)
                                                  LAW OFFICE OF PAUL W. REIDL
25                                                25 Pinehurst Lane
                                                  Half Moon Bay, CA 94019
26                                                Telephone: (650) 560-8530
                                                  Attorneys for Plaintiff,
27                                                SMTM Technology, LLC
28
     JOINT STIPULATION EXTENDING DEADLINE FOR            2                                    4:19-cv-08133-YGR
     MEDIATION
         Case 4:19-cv-08133-YGR Document 46 Filed 06/29/20 Page 3 of 3



                                                JOSEPH W. COTCHETT
 1                                              (SBN 36324; jcotchett@cpmlegal.com)
                                                TAMARAH P. PREVOST
 2                                              (SBN 313422; tprevost@cpmlegal.com)
                                                COTCHETT, PITRE & McCARTHY, LLP
 3                                              San Francisco Airport Office Center
                                                840 Malcolm Road, Suite 200
 4                                              Burlingame, CA 94010
                                                Telephone: (650) 697-6000
 5                                              Facsimile: (650) 697-0577
 6                                              Attorneys for Plaintiff
 7
                                                /s/ Doug Winnard
 8                                              Michael T. Pieja (CA Bar No. 250351)
                                                Alan E. Littmann (pro hac vice)
 9                                              Doug Winnard (CA Bar No. 275420)
                                                Lauren Abendshien (pro hac vice)
10                                              Allyson M. Julien (pro hac vice)
                                                GOLDMAN ISMAIL TOMASELLI
11                                              BRENNAN & BAUM LLP
                                                200 S. Wacker Dr., 22nd Floor
12                                              Chicago, IL 60606
                                                Tel: (312) 681-6000
13                                              Fax: (312) 881-5191
                                                mpieja@goldmanismail.com
14                                              alittmann@goldmanismail.com
                                                dwinnard@goldmanismail.com
15                                              labendshien@goldmanismail.com
                                                ajulien@goldmanismail.com
16
                                                Kenneth Baum (CA Bar No. 250719)
17                                              GOLDMAN ISMAIL TOMASELLI
                                                BRENNAN & BAUM LLP
18                                              429 Santa Monica Boulevard, Suite 710
                                                Santa Monica, CA 90401
19                                              Tel: (310) 576-6900
                                                Fax: (310) 382-9974
20                                              kbaum@goldmanismail.com
21                                              Attorneys for Defendant Apple Inc.
22
23
     PURSUANT TO STIPULATION, IT IS SO ORDERED
24

25 Dated:                                       /s/
26

27
28
     JOINT STIPULATION EXTENDING DEADLINE FOR         3                                 4:19-cv-08133-YGR
     MEDIATION
